      Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 1 of 9



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


TAMMY KIDWELL, et al.                                                    CIVIL ACTION

VERSUS                                                                   NO. 18-2052 c/w 19-11419

RUBY IV, L.L.C., et al.                                                 SECTION M (5)
                                                                        Pertains to all cases


                                            ORDER & REASONS

         Before the Court is a motion by defendants Ruby Enterprises, LLC, Ruby Management,

Inc., Ruba, LLC, Ruba III, LLC, Ruby IV, LLC, Ruby V, LLC, Ruby VI, LLC, Ruby VII, LLC,

Ruby VIII, LLC, Ruby I.X., LLC, Ruby X, LLC, Ruby XI, LLC, Ruby XII, LLC, Ruby XIV, LLC,

Ruby XV, LLC, Nadia Esmail, and Mohammad Esmail (collectively “defendants”) for partial

summary judgment regarding damages to all non-server plaintiffs with timely overtime claims,1

and defendants’ supplemental memorandum in support of the motion.2 Plaintiffs respond in

opposition,3 and defendants reply in further support of their motion.4 Having considered the

parties’ memoranda, the record, and the applicable law, the Court holds that, on the record before

it, defendants have not proved the amount of damages they owe to each of the listed plaintiffs, so

the motion is denied.




         1
           R. Doc. 398.
         2
           R. Doc. 439. Defendants updated the list of non-server plaintiffs to whom the motion applies after counsel
became aware of the tolling agreements. The original Exhibit B (R. Doc. 398-6) contains documents supporting the
damages calculations for some of the non-server plaintiffs listed in the original Exhibit A (R. Doc. 398-5). The Court
is not aware, however, of any evidence supporting the calculations for the non-server plaintiffs who were added to the
new Exhibit A (R. Doc. 439-1).
         3
           R. Doc. 468.
         4
           R. Doc. 473.
          Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 2 of 9



I.         BACKGROUND

           These consolidated cases arise out of plaintiffs’ employment at defendants’ International

House of Pancakes restaurants as managers, hosts or hostesses, cooks, and servers.5 Plaintiffs

allege that defendants violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.,

by failing to pay the requisite minimum wage and overtime compensation.6                 The Court

conditionally certified two FLSA classes consisting of:

                   (1) All hourly workers working for the Defendants between June 13,
                   2015, and the present, to whom Defendants did not pay overtime
                   compensation for hours worked over forty (40) in a workweek,
                   including hostesses, managers and other hourly workers
                   (collectively referred to as the “Overtime FLSA Collective”); and

                   (2) All servers (waiters/waitresses) working for the Defendants
                   between June 13, 2015, and the present, who were not paid
                   $7.25/hour for hours worked under forty (40) in a workweek and/or
                   the minimum overtime rate of $10.88 for hours worked over forty
                   (40) in a workweek (the “Server FLSA Collective”).7

Putative class members were allowed a period of time to opt in to the class. Due to tolling

agreements, this case encompasses FLSA claims arising from September 28, 2015, to the date of

trial.8

II.        PENDING MOTION

           Defendants move for partial summary judgment seeking an order setting the damages they

owe to opt-in non-server plaintiffs who they concede have timely claims for uncompensated

overtime.9 Defendants reviewed their employee payroll records and time records – Delaget b-50

Total Hours Worked reports (“b-50 reports”) – and identified non-server plaintiffs with timely




           5
             R. Doc. 173; see also Civil Action No. 19-11419, R. Doc. 1.
           6
             R. Doc. 173 at 1-10; see also Civil Action No. 19-11419, R. Doc. 1.
           7
             R. Doc. 102 at 15-16.
           8
             R. Docs. 80 & 81.
           9
             R. Doc. 398.

                                                           2
      Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 3 of 9



claims for uncompensated overtime.10 Defendants support their motion by submitting the Bates-

stamped b-50 reports for each of the listed employees (Exhibit B),11 and a chart summarizing the

information in those reports (Exhibit A).12 Defendants explain their process as follows:

        In each instance where the payroll records indicate unpaid overtime (calculated at
        1.5 times the regular rate of pay), the amount of unpaid overtime is reflected on
        Exhibit “A.” For those employees with a timely claim, but no damages owed (as
        they were paid all overtime due), the amount owed is reflected as $0.00. Further,
        each respective unpaid overtime damage calculation is based on a 3-year [statute of
        limitations period] (calculated from the date of each respective plaintiff’s PACER-
        filed Opt-In Consent Form, also shown on Exhibit “A”), and then doubled to reflect
        a measure of liquated damages.13

According to defendants’ calculations, the following non-server plaintiffs are owed the stated

amounts as damages for uncompensated overtime:14

                           Employee                          Amount Owed
                          Darius Bailey                         $67.20
                        Demetreis Burks                        $11.10
                        Myles Charpentier                      $106.30
                          Tracy Cooper                        $3,800.00
                         Governor Dixon                         $34.56
                         Broderick Grant                       $22.05
                         Bobby Grayson                          $9.83
                         Landon Guidry                         $877.69
                          Doral Harris                         $132.55
                         Malcolm Harris                       $3,150.00
                          Nyesha Jones                         $326.37
                          Jessica Kelly                       $5,890.00
                          Ron Kendrick                         $852.25
                         Ronald Nelson                          $25.75
                          Kaylin Pecot                        $3,850.00


        10
            R. Doc. 398-1 at 1-2 (citing R. Doc. 398-6).
        11
            R. Doc. 398-6. However, defendants admit that not all of the supporting documents are included. R. Doc.
398-1 at 2 n.2.
         12
            R. Doc. 439-1.
         13
            R. Doc. 398-1 at 2.
         14
            R. Docs. 398; 439 at 5-6; 439-1.

                                                        3
     Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 4 of 9



                         Cornelius Piggs                 $3.74
                         Esau Rodriguez                $1,260.00
                        Christopher Scott                $89.98
                        Henderson Tremell               $295.30
                         Heather Ullrich                $120.00
                        Mercedes Williams               $750.40

Defendants also contend that the following non-server plaintiffs are not owed any money for

uncompensated overtime:15

                       Laura Bennett            Christopher Boguille
                       Antoine Burns             Chico Cromartie
                       Michael Deeks               Peter DeIrish
                  Laurentino Delgadillo-Lopez       Aida Flores
                     Dominick Giardina           Donovan Jackson
                       Ronnie Jackson           Christopher Johnson
                      Damion Johnson               Dvonte Lewis
                       Marcus Owens                Daniel Pierre
                      Thaddeus Pennie             Deonte Powell
                       Kevin Thomas              Ivelina Todorova
                      Deante VanBuren            Edward Varnado
                     Veronica Williams             Jordan Zeller

Defendants submit a statement listing the following material facts as uncontested:

       1) All plaintiffs listed on Exhibit A were employed by Defendants;

       2) All plaintiffs listed on Exhibit A have asserted either a claim for unpaid
          overtime, a claim for unpaid minimum wage, or both;

       3) Exhibit B contains all available time records (b-50 reports) for regular hours
          worked, overtime hours worked (if any), and cash tips earned (if any), on a daily
          basis, for each plaintiff listed on Exhibit A.16




       15
            R. Doc. 439-1.
       16
            R. Doc. 398-4.

                                                4
       Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 5 of 9



        In opposition, plaintiffs argue that defendants’ calculations are unsupported and

inaccurate.17 Plaintiffs argue that managers and assistant managers did not clock-in, so there

would not be b-50 reports for these employees.18 Plaintiffs submit payroll records for two non-

server plaintiffs, who both worked as assistant managers for a time, Tracy Cooper and Kaylin

Pecot, showing that they each worked some overtime that was not reflected in their respective b-

50 reports.19 With no evidence as to any other non-server plaintiff who is the subject of this

motion, plaintiffs argue that defendants’ motion must be denied because defendants failed to

present to the Court a complete and accurate universe of all implicated non-server plaintiffs’ time

and payroll records, which, according to plaintiffs, casts doubt on the entirety of defendants’

analysis.20

        Plaintiffs also argue that defendants’ motion is procedurally inadequate because Exhibit A

is an unauthenticated spreadsheet that was drafted by defense counsel and is not supported by an

affidavit or declaration explaining how the document was created.21 Further, plaintiffs urge that

defendants’ statement of uncontested material facts is inadequate because it does not have a

paragraph specific to each of the affected non-server plaintiffs, but rather lumps them together in

a single sentence.22

III.    LAW & ANALYSIS

        A.       Summary Judgment Standard

        Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to



        17
           R. Doc. 468 at 7-12.
        18
           Id.
        19
           Id. at 10-11; R. Docs. 468-6 at 18-26 & 46-51.
        20
           R. Doc. 468 at 11.
        21
           Id. at 4-5.
        22
           Id. at 5-7.

                                                        5
     Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 6 of 9



any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Equal

Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656



                                                  6
     Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 7 of 9



(2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws

reasonable inferences in favor of the nonmovant “when there is an actual controversy, that is, when

both parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B.      FLSA Overtime Claims

       The FLSA requires employers to pay covered employees overtime compensation of at least

one and one-half times the regular rate of pay for any hours worked in excess of forty in a

workweek. 29 U.S.C. § 207(a)(1). If an employer violates the FLSA’s overtime provisions, it is

liable to the employee for the amount of the employee’s unpaid overtime compensation, as well as

“an additional equal amount as liquidated damages.” Id. § 216(b). The Fifth Circuit has explained

the burden of proof in an FLSA overtime case as follows:

       “An employee bringing an action pursuant to the FLSA, based on unpaid overtime
       compensation, must first demonstrate that [he or] she has performed work for which
       [he or] she alleges [he or] she was not compensated.” [Harvill v. Westward
       Commc’ns, LLC, 433 F.3d 428, 441 (5th Cir. 2005)] (citing Anderson v. Mount

                                                 7
      Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 8 of 9



        Clemens Pottery Co., 328 U.S. 680, 687-88 (1946)).23 An employee has met [his
        or] her requisite burden of proof if [he or] she proves that [he or] she has performed
        work for which [he or] she was improperly compensated and if [he or] she produces
        sufficient evidence to show the amount and extent of that work as a matter of “just
        and reasonable inference.” Id. (citation omitted). “The burden shifts to the
        employer to come forward with evidence of the precise amount of work performed
        or with evidence to negate the reasonableness of the inference to be drawn from the
        employee’s evidence.” Id. (citation omitted). “If the employer fails to produce such
        evidence, the court may then award damages to the employee even though the result
        may only be approximate.” Id. (citation omitted).

Ihegword v. Harris Cty. Hosp. Dist., 555 F. App’x 372, 374 (5th Cir. 2014) (original brackets and

parallel citation omitted).

        In this case, defendants, as movants, have not submitted competent summary-judgment

evidence to prove the damages owed to the listed non-server plaintiffs for uncompensated

overtime. Defendant admit that they did not submit all pertinent records supporting the original

Exhibit A, and the Court is not aware of any documents supporting the calculations for the non-

server plaintiffs added to the new Exhibit A. Moreover, plaintiffs submitted summary-judgment

evidence as to two of these plaintiffs (Cooper and Pecot) calling into question the hours defendants

used to derive their damage numbers. Thus, on the record before it, the Court denies summary

judgment as to the amount of damages due to the listed non-server plaintiffs. However, the Court

grants the motion as to defendants’ liability for overtime payments to the listed non-server

plaintiffs in amounts to be determined.




         23
            Defendants quote Anderson’s explanation of the shifting burden of proof. R. Doc. 398-1 at 5. Plaintiffs
argue that this amounts to a concession by defendants “that their time and payroll records are inaccurate.” R. Doc.
468 at 2-3. While it is true that the employer’s payroll records in Anderson were deemed to be inaccurate, 328 U.S.
at 688, defendants’ citation to Anderson’s explanation of the shifting burden of proof in an FLSA overtime case is
hardly tantamount to an admission that defendants’ records are inaccurate. Many courts, including the Fifth Circuit,
cite Anderson for this same proposition. See, e.g., Harvill, 433 F.3d at 441.

                                                         8
      Case 2:18-cv-02052-BWA-MBN Document 487 Filed 08/31/20 Page 9 of 9



IV.    CONCLUSION

       Accordingly, for the reasons stated above,

       IT IS ORDERED that defendants’ motion for partial summary judgment regarding

damages to all non-server plaintiffs with timely overtime claims (R. Doc. 398) is GRANTED as

to their liability to the listed non-server plaintiffs, and DENIED as to setting the amount of damage

due to each of those non-server plaintiffs at the figures provided by defendants in their motion.

       New Orleans, Louisiana, this 28th day of August, 2020.




                                                      _________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                 9
